 



EXHIBIT 10.3
SUPPLEMENT AGREEMENT
          SUPPLEMENT AGREEMENT (this “Supplement Agreement”), dated as of
January 19, 2006 among MSX International, Inc., a Delaware corporation (the
“Company”), MSX International Limited, a company organized under the laws of
England and Wales (“MSXI Limited” and together with the Company, the
“Borrowers”), Creative Technology Services, L.L.C., a Michigan limited liability
company (“CTS”), and Citicorp Mezzanine III, L.P., a New York corporation, as
the Lender under the Agreement referred to below (the “Lender”).
WITNESSETH:
          WHEREAS, the Borrowers and the Subsidiary Guarantors named therein
have heretofore executed and delivered to the Lender a Third Secured Term Loan
Agreement (as such may be amended from time to time, the “Agreement”), dated as
of August 1, 2003, providing a loan to the Company on the Effective Date in an
amount equal to $25,000,000 (the “Loan”). In connection with the Loan, (i) the
Company issued a Company Note, dated the Effective Date, in the aggregate
principal amount of $21,500,000, evidencing the Loan made by the Lender to the
Company and (ii) MSXI Limited issued a MSXI Limited Note, dated the Effective
Date, in the aggregate principal amount of $3,500,000, evidencing the Loan made
by the Lender to MSXI Limited (together, the “Notes”); and
          WHEREAS, Section 8.6 of the Agreement provides that under certain
circumstances a Guarantor may be released from its Guarantee upon the sale of
all of its Capital Stock to any Person that is not a Subsidiary of the Company
by execution and delivery to the Lender of a supplement to the Agreement;
          NOW THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt of which is hereby acknowledged, CTS,
the Borrowers and the Lender mutually covenant and agree for the equal and
ratable benefit of the holders of the Notes as follows:
          1. Definitions. For all purposes of this Supplement Agreement, except
as otherwise herein expressly provided or unless the context otherwise requires:
(i) capitalized terms used herein without definition shall have the meanings
assigned to them in the Agreement.; and (ii) the words “herein,” “hereof” and
“hereby” and other words of similar import used in this Supplement Agreement
refer to this Supplement Agreement as a whole and not to any particular section
hereof.
          2. Release of Guarantee. Each of the parties hereto hereby agrees that
from and after the date hereof, CTS (a) is irrevocably and unconditionally
released and discharged from and in respect of any and all claims, causes of
action, liabilities and obligations of any nature whatsoever, inchoate or
mature, know or unknown, whether or not asserted heretofore, arising or related
to its Guarantee in accordance with Section 8.6 of the Agreement, and (b) shall
no longer be a Subsidiary Guarantor for any purpose under the Agreement or the
Notes.
          3. Ratification of Agreement; Supplement Agreement Part of Agreement.
Except as expressly amended hereby, the Agreement is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplement Agreement shall form a part of the
Agreement for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.

 



--------------------------------------------------------------------------------



 



          4. Governing Law. THIS SUPPLEMENT AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
          5. Counterparts. The parties may sign any number of copies of this
Supplement Agreement. Each signed copy shall be an original, but all of them
together represent the same agreement.
          6. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction thereof.

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Supplement
Agreement to be duly executed as of the date first above written.

            MSX INTERNATIONAL, INC.
      By:   /s/ Frederick K. Minturn         Name:   Frederick. K. Minturn     
  Title:   Executive Vice President and
Chief Financial Officer     

            MSX INTERNATIONAL LIMITED
      By:   /s/ Frederick K. Minturn         Name:   Frederick K. Minturn       
Title:   Director     

            CREATIVE TECHNOLOGY SERVICES, L.L.C.
      By:   /s/ Frederick K. Minturn         Name:   Frederick K. Minturn       
Title:   Vice President     

            CITICORP MEZZANINE III, L.P.
     By: Citicorp Capital Investors, Ltd.,
          its General Partner
      By:   /s/ Richard E. Mayberry, Jr.         Name:   Richard E. Mayberry,
Jr.        Title:   Managing Director     

3